Contacts: Carol K. Nelson, CEO Rob Disotell, CCO www.cascadebank.com NEWS RELEASE Cascade Financial Earns $1.1 Million in Fourth Quarter and Achieves Record Core Deposit Growth While Credit Quality Improves Everett, WA – January 26, 2010 – Cascade Financial Corporation (Cascade) (NASDAQ: CASB), parent company of Cascade Bank (Bank), today reported it earned $1.1 million for the fourth quarter of 2009.After adjustments for the preferred stock dividend and accretion of the issuance discount on preferred stock issued to the U.S. Treasury, Cascade reported income available for common stockholders of $521,000, or $0.04 per diluted share, for the fourth quarter of 2009, compared to $2.2 million, or $0.18 per diluted share, for the fourth quarter a year ago.Dividend accruals on preferred stock issued to the U.S. Treasury under the Capital Purchase Program for the quarter totaled $487,000, and the accretion of the issuance discount on preferred stock for the quarter was $107,000. “Cascade posted a profitable quarter, with record checking deposit growth and improved credit metrics,” stated Carol K. Nelson, President and CEO.“Checking deposits were up 138% year-over-year and 36% from the prior quarter, which helped lower our cost of funds.We continue to operate in a challenging lending environment and, while we are encouraged with the progress made in the fourth quarter, we are taking every opportunity to further strengthen our credit quality.” 4Q09 Highlights: · Cascade remains well-capitalized by regulatory standards with total risk-based capital at 13.14% · Net income was $1.1 million, with income available to common shareholders of $521,000, or $0.04 per diluted common share · Allowance for loan losses increased $1.2 million with provision for loan losses of $8.0 million and net charge-offs of $6.4 million in the quarter · The allowance for loan losses to total loans increased to 2.16%, up from 1.31% a year ago · Nonperforming assets totaled 7.33% of total assets, compared to 8.05% three months earlier, a reduction of $19.6 million · Deposit mix improved with total checking account balances representing 39% of total deposits versus 19% as ofDecember 31, 2008 · Total checking account balances increased 138% from December 31, 2008 · Loan portfolio mix improved with a 37% reduction in real estate construction loans from a year ago “During the fourth quarter, previously disclosed FDIC restrictions prohibited dividend payments from the Bank to the holding company, which in turn led us to defer the payment of interest on our Trust Preferred Securities (TPS) and dividends on our preferred stock.We continue to accrue these payments and expect to resume cumulative payments on these securities upon FDIC approval.Because of the dividend suspension, the carrying value of the Corporation’s $10.0 million par junior subordinated debentures payable (Trust Preferred Securities) declined significantly, and based on GAAP standards, the decline in carrying value was recorded as a $5.0 million addition to other income,” said Nelson. “We are encouraged by the reduction in nonperforming loans during the quarter, which reflects the hard work of our team.However, we are continuing to build our reserves until we see improvement in the regional economy,” Nelson said.The fourth quarter provision for loan losses was $8.0 million, well above net charge-offs of $6.4 million, and up from the $4.0 million provision in the third quarter of 2009 and $2.4 million in the fourth quarter of 2008.The total allowance for loan losses now stands at $26.0 million, or 2.16% of total loans at year end, up from $24.8 million, or 2.02% of total loans at September 30, 2009, and $16.5 million, or 1.31% of total loans a year ago. For the year, Cascade reported a net loss of $23.5 million, and a loss attributable to common stockholders of $25.8 million, or a loss of $2.13 per diluted share, compared to net income of $2.1 million and income available for common stockholders of $1.8 million, or $0.15 per diluted share in 2008.Of the current year loss, $11.7 million was due to a goodwill impairment charge taken in the second quarter.The non-cash goodwill impairment charge represented the write-off of a portion of the goodwill recorded from a prior bank acquisition and does not impact liquidity, operations, tangible capital or Cascade’s regulatory capital ratios.The loan loss provision for the year was $44.2 million compared to $7.2 million in 2008. Credit Quality “Credit quality improved in the fourth quarter with nonperforming loans declining by over 15% during the quarter to $106.1 million, or 8.82% of total loans at year end, compared to $125.7 million or 10.21% of total loans three months earlier,” said Rob Disotell, Chief Credit Officer.“Additionally, Real Estate Owned (REO) increased $11.9 million during the quarter as (more) Cascade Financial – 4Q09 Results
